Citation Nr: 1410913	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-31 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1969 to April 1972.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran filed a notice of disagreement in September 2011 and was provided with a statement of the case in October 2011.  The Veteran perfected his appeal with a November 2011 statement in lieu of a VA Form 9.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him incapable of securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in May 2011 prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's VA records and employment information has been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in July 2011.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and considered the Veteran's complaints and medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that some of the examiners were not provided the Veteran's claim file.  However, the examiners took into account the Veteran's lay account of his medical history; therefore, the Board finds that the examinations provide sufficient detail for the Board to make an informed decision.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he is unemployable due to his service-connected disabilities.  Specifically, on his September 2011 notice of disagreement, the Veteran's representative asserted that the Veteran retired because he physically and mentally was no longer capable of doing his job.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  Id.  

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341 (2013).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2013).

The evidence of record shows that the Veteran was employed as a plumber and is trained for no other employment.  See September 2011 Notice of Disagreement.  

The Veteran's service connected disabilities include; posttraumatic disorder (PTSD), rated as 50 percent disabling; diabetes mellitus, rated as 20 percent disabling; traumatic cataract of the left eye, tinnitus, scars of the head, and hypertension; all rated as 10 percent disabling; and tympanic membrane perforation, multiple scars, and erectile dysfunction; all rated as noncompensable.  The combined rating is 70 percent with PTSD meeting the criteria of at least one disability ratable at 40 percent or more.  Therefore, the Veteran meets the percentage requirements for a TDIU.  However, the evidence must also show that the Veteran is, in fact, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The question is not whether the Veteran can find employment, but whether he is capable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this regard, the Veteran was examined by several VA examiners in July 2011, to determine the current severity of his service-connected disabilities and how they impacted his employability.  

The VA audiologist noted that the Veteran reported he has constant tinnitus that is not bothersome.  On audio examination the Veteran had 20, 20, 15, 20, and 105 decibels in his right ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The Veteran had 30, 30, 30, 30, and 90 decibels at the same Hertz.  The Veteran's speech recognition was 98 percent in the right ear and 94 percent in the left ear.  The examiner noted that in view of the degree of the Veteran's hearing loss, he can be expected to communicate well in quiet environments.  The examiner noted that communication in environments with background noise can be expected to be more difficult.  The examiner concluded that neither his degree of hearing loss nor his tinnitus should prevent the Veteran from attaining gainful employment, sedentary or physical.  

After physical examination, the VA optometrist noted that Veteran's visual acuities were excellent at 20/20 in each eye.  He had no ocular complications that would result in visual field loss and therefore any deviation was strictly the result of anatomical variation.  The examiner concluded that there were no functional limitations due to both service-connected and non-service-connected disabilities that would prevent the Veteran from maintaining or obtaining either physical or sedentary employment. 

The VA psychiatrist noted that the Veteran was clean, neatly groomed, appropriately dressed, and able to maintain minimum hygiene.  He displayed normal psychomotor behaviors, his stream of consciousness was spontaneous and well organized, and his thinking was relevant and goal directed.  He thought content was free of hallucinations, delusions, obsessive thoughts, and paranoid ideas.  He displayed no difficulties with concentration, attention, or memory.  His mood was euthymic and his affect was congruent.  He denied any symptoms of depressed or anxious mood.  He denied a history of panic attacks.  His speech was normal in rhythm, rate, and articulation.  He was alert and oriented to in all spheres and his impulse control, judgment, and insight were intact.  He denied any current suicidal or homicidal ideations.  The Veteran reported that he never missed any work due to his mood.  

The examiner assigned a Global Assessment Functioning (GAF) score of 70, indicating some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The examiner concluded that the Veteran's PTSD symptoms were not severe enough to interfere with occupational functioning.  The examiner also concluded that there was no evidence that the Veteran would be unable to function in an occupational environment due to his PTSD.  The examiner did note that the Veteran's hypertension was secondary to his PTSD, and to any extent hypertension interfered with the Veteran's employability, it could be said was caused by, or a result of his PTSD.  
At the VA general examination, the Veteran reported that he was having trouble with his knees and could no longer work on his hands and knees.  He also reported that he could not climb ladders or go up and down steps due to his knee pain, so he retired.  The examiner concluded that, based on review of the claims file, the Veteran's reported history, physical examination, and by the Veteran's own admission, the Veteran was not unemployable due to his service connected conditions, but rather stopped working because of his knee problems.  

Based on the above, the Board finds that an award of TDIU is not warranted in this case.  The Board acknowledges the assertions by the Veteran's representative that the Veteran retired early and is unemployable due to his service-connected disabilities.  However, the Board finds the medical evidence of record as well as the Veteran's own admissions at the July 2011 VA examination to be more persuasive.  Accordingly, the Board finds that the evidence does not demonstrate that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful employment. Again, nonservice-connected conditions, such as the Veteran's knee disabilities, cannot be taken into account.

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. 

Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to TDIU is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


